internal_revenue_service number info release date cc dom p si 1-cor-106989-00 date uilc we are responding to your correspondence requesting relief in order to establish date as the effective date for your s_corporation_election this letter confirms that internal_revenue_service representatives have completed their research and updated your account to reflect s_corporation status for the effective date requested you should have received a letter from memphis service_center staff confirming acceptance if not please contact our office and we will ask them to forward a copy of the letter to you once an s_corporation_election is made it remains in effect until it is terminated if the election is terminated in a post-1996 tax_year then the corporation or successor_corporation can make another election on form_2553 only with irs consent for any_tax year before the 5th tax_year after the first tax_year in which the termination took effect please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours signed dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries
